Citation Nr: 1044960	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-36 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcohol and/or other 
substance dependence, to include abuse, to include as secondary 
to an acquired psychiatric disorder.  

3.  Entitlement to service connection for a disorder manifested 
by numbness in the left foot, to include as secondary to an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active honorable service in the United States 
Army from July 1974 to July 1978, and from February 1979 to 
September 1990.  The Veteran had additional service from 
September 1990 to August 1991 that was under conditions other 
than honorable, and thus is not considered for the purposes of 
entitlement to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran 
appeared at a videoconference hearing in October 2010, and a 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case asserts that he is entitled to service 
connection for PTSD, or another acquired psychiatric disorder, 
and that this condition has caused or aggravated a substance 
dependence condition as well as a neurological condition in the 
left leg.  He states that he developed PTSD as a result of 
witnessing, or being in a supervisory position, of a soldier who 
was killed during a training exercise at Camp Stanley/Camp 
Bullis, Texas, during the Veteran's active service.  U.S. Army 
Criminal Investigative Division records do confirm a shooting 
death occurring as the Veteran has alleged.  At issue, however, 
is the current existence of psychiatric disease in the Veteran.  

In a rating decision dated in January 2004, the Veteran was 
denied service connection for an anxiety disorder and for PTSD.  
The reasoning behind the denials, was that there was no evidence 
of an anxiety disorder in service, and that the Veteran did not 
have a current diagnosis of PTSD.  The Board notes that when a 
claim for service connection for PTSD (or other psychiatric 
disorder) is made, VA must consider any other present disorder as 
part of the claim, even if it is not so specified by the Veteran 
in the filing of the claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In this instance, the Veteran filed for both an 
anxiety disorder and PTSD; however, the Board must consider all 
psychiatric manifestations present before coming to a resolution 
of the appeal.  

In this regard, the Board notes that there is some question as to 
the exact nature of the Veteran's psychiatric condition.  
Numerous VA clinical reports document treatment for substance 
abuse, and there have been diagnoses made of chronic depression 
as well.  With regard to PTSD specifically, there does not appear 
to be any listed diagnosis in the record.  The Veteran has, 
however, asserted that PTSD was diagnosed in March 2004 by a VA 
practitioner, namely a Dr. Kasinath, who is allegedly a 
psychiatrist at the VA Medical Center in San Antonio, Texas.  
Indeed, the Veteran stated in sworn testimony that he was 
referred to this physician while seeking care for substance 
abuse, and that PTSD was documented prior to an admission to the 
Audie Murphy VA Medical Center.  At present, there does not seem 
to be an assessment of this type in the record.  Given that such 
a diagnosis would be beneficial to the Veteran's claim, actions 
must be taken to obtain the records from this physician before a 
final resolution can be made.  

Furthermore, the Board notes that the Veteran alleges having 
psychiatric treatment while in active service.  There is no 
record of any consultation, diagnosis, or treatment for a 
psychiatric condition during active duty; however, there is a 
significant change in behavior noted in the Veteran's performance 
prior to discharge.  Indeed, the record indicates that the 
Veteran, in his last period of enlistment, was put out of the 
service for being absent without leave for a period of five 
months.  The Veteran's service between September 1990 and August 
1991 was characterized as "other than honorable," and the 
Veteran was demoted to private (E-1) at the time of his release.  
The Veteran's service prior to this point is honorable, however, 
and his service personnel records show promotion to the rank of 
Sergeant First Class (E-7) with an exemplary conduct record.  
Indeed, the Veteran enlisted in the Army in 1974, and did not 
have conduct issues until close to 20 years after his entrance 
into active duty.  This is highly irregular, and does at least 
posit the possibility of a psychiatric break or disturbance as 
the cause for such a rapid drop in performance.  As such, any 
outstanding service treatment records should be obtained, and 
even if no such records exist, the Veteran should be scheduled 
for a comprehensive VA psychiatric examination to determine the 
nature and etiology of any psychiatric disorder which may 
currently be present.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examiner should determine if any substance abuse is 
related to an acquired psychiatric disorder, and should also 
determine if any psychosomatic or actual neurological symptoms of 
the lower extremity have a causal relationship to any diagnosed 
acquired psychiatric condition (a neurologist, if necessary, 
should consult on the latter contention).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, all 
outstanding VA treatment records, to include 
records from a Dr. Kasinath, VA staff 
psychiatrist at the VA Medical Center at the 
Audie Murphy Medical Center in San Antonio, 
Texas in March 2004, are to be obtained.  The 
Veteran should identify any additional 
locations where he was diagnosed and/or 
treated for psychiatric symptoms, and after 
the appropriate releases have been obtained, 
copies of any private or VA psychiatric 
treatment records should be obtained and 
added to the claims file.  The Veteran is 
reminded that he may submit any records which 
may be in his possession which might tend to 
support his claim.  

2.  Schedule the Veteran for a comprehensive 
VA psychiatric examination to determine the 
nature and etiology of any acquired 
psychiatric disorder which may currently be 
present.  The examiner is asked if it is at 
least as likely as not (50 percent 
probability or greater) that any psychiatric 
condition, to include PTSD, anxiety disorder, 
or depression, had causal origins in service 
(to include as a result of witnessing a 
shooting death) or is any way linked to 
service.  The examiner should note the 
dramatic drop-off in performance in the early 
1990s, and the reduction in rank from E-7 to 
E-1, and should indicate if the behavioral 
problems which necessitated this reduction 
were the result of any acquired psychiatric 
condition.  Moreover, the examiner should 
determine if it is at least as likely as not 
that any substance abuse/dependence disorder 
currently present was either caused or 
aggravated by any acquired psychiatric 
disorder.  Finally, the examiner (or another 
appropriate specialist), should determine if 
the Veteran's claimed "numbness" in his 
left lower extremity is a psychosomatic 
manifestation of his acquired psychiatric 
disability, or, is a symptom of an organic 
chronic disease of the neurological system.  
Should a chronic disease be found, the 
appropriate specialist should determine if it 
is at least as likely as not that the 
condition began in service, or was caused or 
aggravated by any psychiatric disorder that 
is currently present.  A detailed rationale 
should accompany any conclusions reached.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claims.  If the 
resolution remains less than favorable, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond prior to dispatch to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


